DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of Species B in the reply filed on 9/14/2022 is acknowledged.  The traversal is on the ground(s) that there is no serious burden because the embodiments include similar elements and the search areas should be similar.  This is not found persuasive because there is a search and/or examination burden at least because the species have acquired a separate status in the art in view of their different classification and/or require a different field of search(e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
The requirement is still deemed proper and is therefore made FINAL.
Claims 8-9, 11, 13-15, and 17-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/14/2022.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/948956, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Regarding claims 5-7, the prior filed application does not provide adequate support for the limitation “the first thin-film transistor array and the second thin-film transistor array are used to drive different portions of the plurality of light-emitting elements,” recited in claim 5.
Regarding claim 7, the prior filed application does not provide adequate support for the limitation “the first thin-film transistor array and the second thin-film transistor array are electrically connected,” recited in claim 7.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7, 10, 12, 16, and 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “wherein the plurality of light-emitting elements and the first thin-film transistor array are disposed on different substrates,” is unclear as to which elements are on different substrates. Specifically, it is unclear if each light emitting element and the first thin film transistor array are on different substrates, or if the plurality of light emitting elements are grouped on a substrate different than a substrate of the first thin film transistor array. 
Regarding claim 2, the limitation “wherein the plurality of light- emitting elements are disposed on a first substrate and the first thin-film transistor array is disposed on a second substrate,” is unclear as to how the first and second substrates are related to the “different substrates” recited in claim 1. 
Regarding claim 5, the limitation “wherein the plurality of light-emitting elements, the first thin-film transistor array, and the second thin-film transistor array are disposed on different substrates,” is unclear as to which elements are on different substrate. Specifically, it is unclear if each light emitting element, the first thin film transistor array, and the second thin film transistor array are on different substrates, or if the plurality of light emitting elements are grouped on a substrate different from the substrates of the the first and second thin film transistor arrays. The limitation is further unclear as to how the “different substrates” are related to the “different substrates recited in claim 1. 
Regarding claim 6, the limitation “wherein the plurality of light- emitting elements are disposed on a first substrate, and the first thin-film transistor array is disposed on a second substrate, and the second thin-film transistor array is disposed on a third substrate,” is unclear as to how the first and second substrates are related to the “different substrates” recited in claims 1 and 5.
Regarding claim 19, the limitation “in a connection direction of at least two of the plurality of light-emitting elements,” is unclear as to the meaning of “connection direction.” In particular, no connections are shown between the light emitting elements in Fig. 6 of the elected invention, and therefore it is unclear what direction is required. 
Note the dependent claims necessarily inherit the indefiniteness of the claims on which they depend.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7, 10, 12, 16, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huitema et al. (US 2019/0096864; herein “Huitema”).
Regarding claim 1, Huitema discloses in Figs. 1-2 and related text an electronic device, comprising:
a plurality of light-emitting elements (102, see [0081]); and
a first thin-film transistor array (array of a first 200, see [0092]- [0093]; note that SOI transistors are well understood as thin film transistors in in the art due to the channel being a thin film, i.e. the silicon layer on the insulator layer, rather than a bulk substrate) which recites SOI for driving at least a portion of the plurality of light- emitting elements (see [0092]),
wherein the plurality of light-emitting elements and the first thin-film transistor array are disposed on different substrates (102 on 110, thin film transistors on SOI substrate).
Regarding claim 2, Huitema further discloses wherein the plurality of light- emitting elements (102) are disposed on a first substrate (110) and the first thin-film transistor array (array of 200) is disposed on a second substrate (SOI substrate), wherein an area of the second substrate is smaller than an area of the first substrate (see Fig. 2).
Regarding claim 3, Huitema further discloses wherein the plurality of light- emitting elements (102) comprise a plurality of light-emitting diode packages, a plurality of light- emitting diode chips, or a combination thereof (see [0081]).
Regarding claim 4, Huitema further discloses wherein the plurality of light- emitting elements (102) are arranged in an array (see Fig. 1).
Regarding claim 5, Huitema further discloses 
a second thin-film transistor array (array of a second 200), wherein the plurality of light-emitting elements, the first thin-film transistor array, and the second thin-film transistor array are disposed on different substrates (on 110, SOI substrate of first 200, and SOI substrate of second 200, respectively), and the first thin-film transistor array and the second thin-film transistor array are used to drive different portions of the plurality of light-emitting elements (see [0083]).
Regarding claim 6, Huitema further discloses wherein the plurality of light- emitting elements are disposed on a first substrate (110), and the first thin-film transistor array is disposed on a second substrate (SOI of first 200), and the second thin-film transistor array is disposed on a third substrate (SOI of second 200), wherein a total area of the second substrate and the third substrate is smaller than an area of the first substrate (see Fig. 2).
Regarding claim 7, Huitema further discloses wherein the first thin-film transistor array and the second thin-film transistor array are electrically connected (e.g. electrically connected at least due to being in the same display device).
Regarding claim 10, Huitema further discloses wherein the plurality of light- emitting elements (102) and the second substrate (SOI substrate of first 200) are disposed on different sides of the first substrate (110)
Regarding claim 12, Huitema further discloses wherein a material of the second substrate (SOI of first 200) is different from a material of the first substrate (110) (e.g. SOI includes silicon on insulator on a bulk semiconductor whereas 110 comprises dielectric 114 and metal 112).
Regarding claim 16, Huitema further discloses wherein the first thin-film transistor array (array of first 200) is electrically connected to the plurality of light-emitting elements through a plurality of contact pads and a via disposed in the first substrate (pads 118, see [0084], and vias layers of 116, see [0106]).
Regarding claim 19, Huitema further discloses wherein in a connection direction of at least two of the plurality of light-emitting elements, a maximum width of the first thin-film transistor array is less than or equal to a distance between the at least two of the plurality of light-emitting elements (e.g. width of 200 is less than distance between left most 102 and rightmost 102).

Conclusion
The following are cited to show that an SOI transistor is understood as a thin film transistor in the art:
US 2012/0217515 (see [0204] at least)
US 2002/0001921 (see [0011] at least)
US 2004/0080474 (see [0091] at least)
US 2006/0267100 (see [0059] at least)
US 2014/0183636 (see [0085] at least)
“SOI TFT’s with Directly Contacted ITO” (1986) (see abstract at least)
Thin-film transistor (2022) Wikipedia (see pg. 1 para. 1 and pg. 2 para. 8)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Li et al. (US 2021/0366881) is cited for showing an LED array (20) with driving chips (40) on a different substrate (see Fig. 1 and related text).
Zhang et al. (US 2018/0158808) is cited for showing an LED array with TFT arrays (4) on a different substrate (see Fig. 1 and related text).
Newell et al. (US 9,829,710) is cited for showing an LED array (710) with driving arrays (712A/B) on a different substrate (see Fig. 7 and related text).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren R Bell whose telephone number is (571)272-7199. The examiner can normally be reached M-H 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREN R BELL/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        11/4/2022